
	
		II
		112th CONGRESS
		2d Session
		S. 3652
		IN THE SENATE OF THE UNITED STATES
		
			December 4, 2012
			Mr. Leahy (for himself
			 and Mr. Coons) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To allow acceleration certificates awarded under the
		  Patents for Humanity Program to be transferable.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Patents for Humanity Program
			 Improvement Act of 2012.
		2.Transferability
			 of Acceleration Certificates
			(a)In
			 generalA holder of an
			 acceleration certificate issued pursuant to the Patents for Humanity Program
			 (established in the notice entitled Humanitarian Awards Pilot
			 Program, published at 77 Fed. Reg. 6544 (February 8, 2012)), or any
			 successor thereto, of the United States Patent and Trademark Office, may
			 transfer (including by sale) the entitlement to such acceleration certificate
			 to another person.
			(b)RequirementAn
			 acceleration certificate transferred under subsection (a) shall be subject to
			 any other applicable limitations under the notice entitled Humanitarian
			 Awards Pilot Program, published at 77 Fed. Reg. 6544 (February 8,
			 2012), or any successor thereto.
			
